Citation Nr: 1601815	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  14-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1980 to May 1984.
This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for colon cancer has been raised by the Veteran in a July 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus due to in-service noise exposure.  A review of the record indicates that further development is necessary prior to adjudicating the Veteran's claim.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163  (2004).

Bilateral Hearing Loss

The Veteran underwent VA audiological examination in July 2013. At that time, a VA examiner opined that the Veteran's hearing loss qualified as a hearing disability for VA purposes as defined by 38 C.F.R. § 3.385 (2015). The examiner indicated that the Veteran's pure tone thresholds met the qualifying standards to be deemed a disability in both ears, and that the Veteran's speech recognition scores, using the Maryland CNC Test, further met the qualifying standards in the Veteran's right ear. Accordingly, the first Shedden element has been met.

The Veteran served as an Amtrac crewman during his active service and the Board finds that  in-service noise exposure is established.  Accordingly, the second Shedden element has been met.

In considering the third Shedden element, the July 2013 VA examiner opined that it is less likely than not that the Veteran's bilateral hearing disability was caused by, or the result of, an in-service event. The examiner noted that the Veteran's entrance examination indicated bilateral high frequency hearing loss that was also present at similar levels upon exit. The examiner thus asserted that the existence of a preexisting hearing disability upon entrance meant that the Veteran's current disability was not caused by an in-service event.

However, the July 2013 VA examiner addressed only the limited issue of causation and did not offer an opinion as to whether the Veteran's hearing disability was aggravated by in-service noise exposure. When VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As such, a remand is now necessary to provide the Veteran with an addendum opinion as to whether the hearing disability present at entrance was aggravated by in-service noise exposure. 

Tinnitus

The Veteran reported to the July 2013 VA examiner that he currently suffered from tinnitus and that the onset of symptoms began approximately 20 years prior. A layperson is capable of observing tinnitus. Charles v. Principi, 16 Vet. App. 370, 374 (2002). As such, competent evidence exists that the Veteran currently suffers from tinnitus. Accordingly, the first Shedden element has been met.

The Board finds that in-service noise exposure is established, such that the second Shedden element has been met.

In considering the third Shedden element, the July 2013 VA examiner offered two opinions. First, the examiner opined that it is less likely than not that the Veteran's tinnitus is a secondary condition caused or aggravated by his hearing loss, as the two disabilities are not necessarily mutually occurring. Second, the examiner opined that it is less likely than not that the Veteran's tinnitus was caused by, or the result of, an in-service event. In reaching this conclusion, the examiner noted that there were no reports of tinnitus in the Veteran's Service Treatment Records (STRs), and that the Veteran's reported symptoms did not begin until approximately 9 years after exit.

However, the VA examiner's opinion is based solely on the absence of symptoms during service and the onset of the Veteran's tinnitus 9 years after exit. This opinion is inadequate, as the examiner does not address whether the delayed onset of symptoms could as likely as not have been caused or aggravated by the conceded in-service noise exposure. As such, a remand is necessary to provide the Veteran with an addendum opinion. On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from July 2013 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Request an addendum opinion from the audiologist who conducted the July 2013 VA audiological examination. If unavailable, the opinion should be requested from a different VA audiologist.

The claims file, including STRs, must be sent to the audiologist for review. The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.


The audiologist must indicate the following:

a. Whether the Veteran's pre-existing hearing loss, which was noted on his entrance exam, worsened in service.  If it worsened, the examiner is requested to offer an opinion as to whether it is clear an unmistakable (i.e. obvious and manifest) that the Veteran's pre-existing hearing loss was not aggravated by service.  In other words, is it clear and unmistakable that any worsening was due to the natural progression of the disability.

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus began in service, was caused by service, or is otherwise related to service.

c. If service-connection is established for hearing loss, then the examiner but not for tinnitus, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus was caused or aggravated by his bilateral hearing loss.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale should accompany any opinion provided.

3. Readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond. Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
2


